PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/000,717
Filing Date: 5 Jun 2018
Appellant(s): Wang et al.



__________________
Richard A. Sutkus
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 Dec. 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 30 Mar. 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 9-10, 12, 15-19 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kung et al. (US 2003/0149250 A1; published 7 Aug. 2003), in view of Bartzokis et al. (Alzheimer’s & Dementia; published 2007) for the reasons cited in the Office action filed 21 Oct. 2019.


Claims 9-12, 15-19 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kung et al. (US 2003/0149250 A1; published 7 Aug. 2003), in view of Bartzokis et al. (Alzheimer’s & Dementia; published 2007), in further view of Jacobs et al. (Curr. Opin. Neurobiol; published 2001) and Zhang et al. (J. Med. Chem.; published 2005) for the reasons cited in the Office action filed 21 Oct. 2019.


(2) Response to Argument

Claims 9-10, 12, 15-19 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kung et al. (US 2003/0149250 A1; published 7 Aug. 2003), in view of Bartzokis et al. (Alzheimer’s & Dementia; published 2007) for the reasons cited in the Office action filed 21 Oct. 2019.

	Appellants assert that claim 9 is not obvious over Kung, in view of Bartzokis because Kung and Bartzokis do not teach or suggest a method of detecting myelin in vivo in an animal comprising detecting a molecular probe including a compound having the formula recited in claim 9 in an animal using an in vivo imaging modality to determine the myelinated regions in the animal, wherein the probe binds to myelin and is indicative of myelinated regions of the animal.  Kung only teaches that the trans-stilbene derivatives bind to myelin or could be used as an in vivo imaging modality to determine myelinated regions in an animal.  Bartzokis do not correct that deficiencies of Kung and disclose that in Alzheimer’s disease, amyloid beta (Aβ) deposition can be detected in a distribution that matches the map of late-myelinated region, abstract, and that Aβ deposition is a result of myelin breakdown.  Bartzokis do not teach that compounds used for labeling Aβ deposition could also bind to myelin as claimed and simply because compounds for detecting amyloid would be detected in regions known to contain myelin does not mean that the compounds bind to myelin or could as an in vivo imaging modality to determine the myelinated regions of an animal.

Appellants’ arguments have been fully considered but they are not persuasive. Kung discloses for example compound 6 
    PNG
    media_image2.png
    123
    288
    media_image2.png
    Greyscale
 and compound 6 reads on a compound of general formula in claim 9 wherein R1=I; R2=-N(CH3)2; R4=R5=R6=R7=R8=R9=R10=R11=R12=R13=H; and X1=double bond.  In addition, modification of compound 6 by substitution of -N(Me)2 with -NH2 is an obvious modification because of the presumed expectation that such a homolog compound possess similar properties.  See In re In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), and In re Lohr, 137 USPQ 548, 549 (CCPA 1963).  Compound 6 in Kung modified the obvious -NH2 substitution reads on compound 9, which the instant specification discloses binds to myelin. 
Kung teaches a method of in vivo imaging amyloid deposits comprising administering a labeled compound therein to a patient such as mouse; and detecting the labeled compound using an in vivo imaging modality.  Suitable in vivo imaging modalities include MRI, PET, and SPECT ([0163]) and suitable labels include 11C, 123I, 125I, and 131I ([0163], [0167]).  Note that the claim limitation of to determine the myelinated regions in the animal states a mental purpose for the detection.  The limitation of wherein the compound binds to myelin and the detected molecular probe that is bound to myelin is indicative of myelinated regions of the animal states a property of the compound after administration and a result of the claimed administration step.  The administration of compound 6 modified by the obvious -NH2 substitution would per the instant specification result in the compound binding to myelin such that the compound bound to myelin would be indicative of the myelinated regions of the animal.
Bartzokis motivates the detection of for example compound 6 in Kung optionally modified by the obvious -NH2 substitution in myelinated regions of an animal.  At pg. 122, Bartzokis teaches that the breakdown in the vulnerable late myelinated regions releases oligodendrocyte- and myelin-associated iron that promotes Aβ oligomerization, its deposition of oligomerized Aβ and in neuritic plaques observed in AD.  The data show that in AD, radiolabeled ligands detect Aβ deposition in a distribution that matches the map of late myelinating regions.  At pg. 122, Bartzokis teaches that Aβ and iron are associated with myelin and its breakdown. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Kung by detecting for example compound 6 optionally modified the obvious -NH2 substitution in a myelination thought to contain Aβ and iron of the animal because it would advantageously enable testing the myelin model and/or determining the Aβ load in myelin.  In addition, It would have been obvious to a person of 2 substitution in a myelination low in Aβ in order to determine non-specific binding.

	The Office Actions rationale is the similar to Ex parte Wang, No. 2017-008289.  In this case, the Examiner was reversed since the cyanine-labeled cells did not constitute molecular probes that bind to myelin.  Here the compounds of Kung would also localize to regions of the brain where both amyloid deposits and myelin may be present; however, there is no indication that the compounds of Kung would bind to myelin and could be detected to determine the myelinated regions of the animal.  

Appellants’ arguments have been fully considered but they are not persuasive.  Compound 6 in Kung modified by the obvious -NH2 substitution is the same as compound compound 9, which the instant specification discloses as compound that binds to myelin after administration.  Therefore, the administration of compound 6 in Kung modified by the obvious -NH2 substitution (specification compound 9) would necessarily result in the limitation of wherein the compound binds to myelin and the detected molecular probe that is bound to myelin is indicative of myelinated regions of the animal.  In addition, the limitation of wherein the compound binds to myelin and the detected molecular probe that is bound to myelin is indicative of the myelinated regions of the animal states a result of a previously applied method step.  See MPEP 2111.04.I.  Kung in view of Bartzokis makes obvious the steps of (i) administering to an animal compound 6 (molecular probe of the general formula); and (ii) detecting the molecular probe in a myelination of the animal using an in vivo imaging modality.

	Claim 31 is allowable because Kung teaches away from the compounds recited therein.  Kung explicitly notes that one of the minimum requirements for binding to Aβ aggregates is that 

	Appellants’ arguments have been fully considered but they are not persuasive.  Kung discloses compounds 24 and 25, which differ from the compounds in claim 31 and instant specification compounds 6 and 7 by the obvious -NH2 substitution.  Modification of compound 24 and 25 by substitution of -N(Me)2 with -NH2 is an obvious modification because of the presumed expectation that such a homolog compound possess similar properties.  See above.  The instant specification discloses that compounds 6 and 7 bind to myelin.  Therefore, the administration of either compound 24 or compound 25 modified by the obvious -NH2 would necessarily result in the compound binding to myelin and the detected compound that is bound to myelin is indicative of myelinated regions of the animal.  At [0199], Kung teaches that it is evident that stilbenes containing an electron donating group such as dimethylamino, -OH, or -OMe group showed excellent binding affinity to Aβ aggregates.  All of compounds 24, 25, 6 and 7 contain an electron-donating group.


Claims 9-12, 15-19 and 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kung et al. (US 2003/0149250 A1; published 7 Aug. 2003), in view of Bartzokis et al. (Alzheimer’s & Dementia; published 2007), in further view of Jacobs et al. (Curr. Opin. Neurobiol; published 2001) and Zhang et al. (J. Med. Chem.; published 2005) for the reasons cited in the Office action filed 21 Oct. 2019.

	Appellants assert that as neither Jacobs not Zhang teach the use of a molecular probe that includes a compound that binds to myelin, Jacobs and Zhang do not correct the deficiencies of Kung and Bartzokis.

Appellants’ arguments have been fully considered but they are not persuasive.  Instant claim 9 reads on a method of determining the non-specific/white matter (myelin) binding of the above-discussed compounds in Kung.  Zhang discloses 18F-labeled stilbenes for the detection of β-amyloid plaques.  At pg. 5983, Zhang teaches determining the gray and white matter binding for the 18F-labeled stilbenes. In white matter of AD patients, where AD deposits were low (connotes some amyloid in white matter) to nonexistent, the binding signal is significantly lower.  High specific binding was detected mainly in gray matter with relatively low binding in white matter.  Compound 4e in Zhang reads on a compound of the general formula in claim 9 wherein R1=-NHCH3; R2=OR, where R = 
    PNG
    media_image3.png
    46
    61
    media_image3.png
    Greyscale
 (alkyl derivative of -OMe); X1=double bond; and R4=R5=R6=R7=R8=R9=R10=R11=R12=R13=H.  Compound 4e in Zhang exhibited some (low) white matter (myelin) binding. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method in Kung by administering one of the above discussed compounds or 4e in Zhang to an animal; and detect the compound in the animal using an in vivo imaging modality to determine the white matter regions in the animal wherein the compounds binds to white matter and the detected molecular probe that is bound to white matter is indicative of the white matter regions of the animal as taught by Zhang because it would advantageously enable determining non-specific binding of the compound in the animal.  There would have been a reasonable expectation of success because Zhang teaches that stilbenes such as 4e exhibit some white matter binding.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618  

/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.